EXHIBIT 10.13

 

ANNUAL INCENTIVE COMPENSATION PLAN

FOR DELTIC TIMBER CORPORATION

 

I. PURPOSE OF THE PLAN

 

The purpose of the Annual Incentive Compensation Plan (hereinafter the “Plan”)
for Deltic Timber Corporation is to provide incentive compensation to those
officers and key employees who, in the opinion of the Committee, contribute
significantly to the growth and success of the Company; to attract and retain
individuals of outstanding ability; and to align the interests of those who hold
positions of major responsibility in the Company with the interests of the
Company stockholders.

 

II. DEFINITIONS

 

When used in the Plan, the following words and phrases shall have the following
meanings:

 

  (a) “Base Salary” means the current applicable base salary as shown in the
personnel records of the Company.

 

  (b) “Board” means the Board of Directors of Deltic Timber Corporation.

 

  (c) “Committee” means the Executive Compensation Committee of the Board or any
other committee of the Board designated by Resolution of the Board to administer
the Plan.

 

  (d) “Company” means Deltic Timber Corporation, its successors and assigns, and
each of its subsidiaries designated by the Committee for participation in this
Plan.

 

  (e) “Maximum Award Level” means the maximum level of performance as
established from time to time by the Committee above which no additional awards
are paid under the Plan.

 

  (f) “Minimum Award Level” means the minimum level of performance as
established from time to time by the Committee below which no awards are paid
under the Plan.

 

  (g) “Participant” means any officer, executive or key employee of the Company
selected by the Committee to receive an award under the Plan. Nonemployee
members of the Board are not eligible to receive awards under the Plan.

 

  (h) “Performance Criteria” means those financial and/or business measures that
are selected each plan year by the Committee and used to determine awards under
the Plan.



--------------------------------------------------------------------------------

  (i) “Plan” means the Annual Incentive Compensation Plan for Deltic Timber
Corporation.

 

  (j) “Target” means the level of performance that is judged acceptable or
standard by the Committee, based on predetermined objectives. Target is the
expected level of performance.

 

III. ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee shall have exclusive authority to amend, modify, suspend
or terminate the Plan at any time.

 

At the beginning of each plan year, the President and Chief Executive Officer of
the Company will make recommendations to the Committee regarding Participants,
size of awards, financial and business segment performance criteria and
performance targets. The Committee will consider and approve or modify the
recommendations as appropriate. Once adopted by the Committee, these objectives
and the specific level of achievement will then be communicated to each
Participant. At the conclusion of each plan year, the President and Chief
Executive Officer of the Company will present to the Committee a schedule
indicating actual performance results and the recommended award earned by each
Participant. The Committee will review the recommendations and approve or modify
the recommended award to be paid to each Participant.

 

IV. PERFORMANCE CRITERIA

 

The performance criteria to be used to measure actual performance for
establishing award opportunities in the Plan shall be approved by the Committee.

 

V. DETERMINATION OF AWARDS

 

As soon as practicable after the end of each plan year, the President and Chief
Executive Officer of the Company will determine the actual level of performance
for each criteria. This actual level of performance will be compared to the
target and a deviation from target will be determined by using payout matrices
approved by the Committee. This deviation from target, expressed as a percent,
will determine the actual payout, if any, for each individual and for all
Participants combined. When actual performance is either above or below the
target, payouts to all Participants will be increased or decreased to reflect
actual performance. Actual payouts must be approved by the Committee.

 

The Minimum Award Level means the smallest amount to be paid a Participant for
actual performance which meets predetermined objectives for each Performance
Measure.

 

The Target Award means the award paid to each participant when actual
performance meets all predetermined objectives.



--------------------------------------------------------------------------------

The Maximum Award Level means the largest amount to be paid a Participant for
actual performance which exceeds predetermined objectives for each Performance
Measure.

 

VI. REVISED AWARD LEVELS AND PERFORMANCE CRITERIA

 

For Participants who are assigned to different position levels or transferred
between Company organizations during the plan year, the Committee may, at any
time, and upon recommendation of the President and Chief Executive Officer of
the Company, establish revised award levels and performance measure(s) for that
Participant.

 

VII. FORM OF PAYMENT

 

All awards under the Plan will be paid in cash, in one lump sum, subject to such
payroll taxes and other deductions, if any, as may be applicable at the time of
payment.

 

VIII. TIMING OF PAYMENT

All awards will be paid as soon as practicable following approval of actual
awards by the Committee.

 

IX. ADJUSTMENTS

 

The Committee may not retroactively change any performance measure, targets,
payout schedules or participation levels for a plan year, except as and to the
extent determined by the Committee in the event of changes in accounting
practices or extraordinary or unanticipated circumstances.

 

X. TERMINATION, DEATH OR DISABILITY

 

Awards will be paid only to Participants who are actually employed and on the
payroll on the last day of each plan year. A Participant whose employment
terminates prior to the end of the plan year shall forfeit any and all awards
and payouts from the Plan, whether terminated by the Company or voluntarily.
Those who terminate employment due to death, disability or normal retirement
will be paid a pro-rata portion of any award based on their date of termination.
Such prorated payments will be made at the time and in the form that all
payments are normally made to all other Participants.

 

XI. SPECIAL INCENTIVE AWARDS

 

The Company’s President and Chief Executive Officer has the authority under the
terms and provisions of the Plan to grant special incentive awards to both
Participants and non-Participants in those years where it is reasonable to
expect that performance measures will be met and incentive bonuses earned. In
this regard, a special cash incentive award may be available to a full-time
employee of the Company or any of its subsidiaries in recognition of the
employee’s exceptional performance or unusual contributions during the year;
provided that the total of such awards shall not exceed an amount calculated to
be equal to 15 percent of the total incentive



--------------------------------------------------------------------------------

bonus pool for such year. Such awards will be paid in the form of a cash bonus,
subject to regular payroll taxes and other deductions that may be applicable at
the time of payment. Only full-time employees of the Company or its subsidiaries
shall be considered to be eligible for a special incentive award; nonemployee
members of the Board of Directors cannot receive an award pursuant to the Plan.

 

XII. MISCELLANEOUS

 

No Participant shall have the right to anticipate, alienate, sell, transfer,
assign, pledge or encumber his or her right to receive any award made under the
Plan.

 

No Participant shall have any lien on any assets of the Company by reason of any
award made under the Plan.

 

The Company reserves the right to modify or discontinue the Plan at any time,
provided, that no such modification or discontinuance shall adversely affect
rights to receive any amount to which Participants have become entitled prior to
such modification or termination. Neither the Plan nor any award made under the
Plan shall create any employment contract or relationship between the Company
and any Participant, or affect in any manner the rights of the Company with
respect to the termination of employment of any Participant.

 

Each Participant shall be provided with a description for each plan year which
shall include applicable performance measure(s) for such year, a payout schedule
for various levels of performance and individual target payout percents for such
Participant.

 

This Plan shall be binding on the successors of the Company (including any
Successor Company).